Exhibit 10.2

AMENDMENT NO. 1 TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of June 16, 2006 is executed with reference to the Third
Amended and Restated Credit Agreement (as amended from time to time, the “Credit
Agreement”) dated as of April 25, 2006, among Harrah’s Operating Company, Inc.,
a Delaware corporation (“Company”), each of the Restricted Subsidiaries that
becomes a borrower pursuant to Section 2.9 of the Credit Agreement (the Company
and each such borrower are individually a “Borrower” and collectively the
“Borrowers”), Harrah’s Entertainment, Inc., a Delaware corporation (the
“Parent”), each lender from time to time a party thereto (collectively, the
“Lenders” and individually, a “Lender”), and Bank of America, N.A., as
Administrative Agent.  Capitalized terms used but not defined herein are used
with the meanings set forth for those terms in the Credit Agreement.

The Borrower, Parent and the Administrative Agent, acting with the written
consent of the Requisite Lenders pursuant to Section 11.2 of the Credit
Agreement, hereby agree to amend the Credit Agreement as follows:

1.             Section 4.6 - No Other Liabilities; No Material Adverse Effect. 
Section 4.6 of the Credit Agreement is hereby amended to delete the following
sentence therefrom:

“As of each date following the Effective Date, no circumstance or event has
occurred that constitutes a Material Adverse Effect since the Effective Date.”

2.             Conditions Precedent.  The effectiveness of this Amendment is
conditioned upon receipt by the Administrative Agent of consents hereto by the
Requisite Lenders, substantially in the form of Exhibit A hereto.

3.             Confirmation.  Borrower acknowledges that the terms and
provisions of the Credit Agreement and each of the other Loan Documents remain
in full force and effect.

4.             Counterparts.  This Amendment may be executed in counterparts in
accordance with Section 11.7 of the Credit Agreement.

[Remainder of this page intentionally left blank – signatures follow]

1


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above by their duly authorized representatives.

 

HARRAH’S ENTERTAINMENT, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Jonathan S. Halkyard, Senior Vice

 

 

 

President and Treasurer

 

 

 

 

 

 

 

 

HARRAH’S OPERATING COMPANY, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Jonathan S. Halkyard, Senior Vice

 

 

 

President and Treasurer

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative
Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

2


--------------------------------------------------------------------------------


EXHIBIT A

CONSENT OF LENDER

This Consent of Lender is delivered with reference to the Third Amended and
Restated Credit Agreement (as amended from time to time, the “Credit Agreement”)
dated as of April 25, 2006, among Harrah’s Operating Company, Inc., a Delaware
corporation (“Company”), each of the Restricted Subsidiaries that becomes a
borrower pursuant to Section 2.9 of the Credit Agreement (the Company and each
such borrower are individually a “Borrower” and collectively the “Borrowers”),
Harrah’s Entertainment, Inc., a Delaware corporation (the “Parent”), each lender
from time to time a party thereto (collectively, the “Lenders” and individually,
a “Lender”), and Bank of America, N.A., as Administrative Agent.  Capitalized
terms used but not defined herein are used with the meanings set forth for those
terms in the Credit Agreement.

The undersigned Lender hereby consents to the execution, delivery and
performance of the proposed Amendment No. 1 to Third Amended and Restated Credit
Agreement, substantially in the form of the draft heretofore delivered to the
undersigned.

Dated as of June 16, 2006.

 

 

 

 

Name of Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3


--------------------------------------------------------------------------------